




[exhibit10three002.gif] [exhibit10three002.gif]







                                                                                  GUARANTY




This contract of guaranty made and entered into this March 13, 2007 between
Greater Bay Business Funding, a division of Greater Bay Bank, NA hereinafter
referred to as "GBBF", and Freundlich Supply Company, Inc. hereinafter referred
to as Client; and Precision Aerospace Components, Inc. hereinafter referred to
as the Guarantors,

 

WITNESSETH:




That the Client has made application to GBBF for financial accommodation, which
the Guarantors seek to induce GBBF to grant.







NOW, THEREFORE, IT IS UNDERSTOOD AND AGREED AS FOLLOWS:




1. To induce GBBF to grant or extend and/or to continue to grant or extend to or
for the benefit of the Client such invoice financing, factoring, loan(s),
credit(s), or other financial accommodation upon such terms and conditions and
at such rate, or rates of discount, or interest, as may be agreed upon between
the Client and GBBF, and for other good and valuable consideration, including
the sum of One Dollar to Guarantors in hand paid, receipt of which is hereby
acknowledged, the Guarantors, and each of them (if more than one), and their
respective marital communities, hereby jointly and severally guarantee to GBBF
absolutely and unconditionally, at all times, payment immediately when due, of
any and all indebtedness and/or liabilities, direct or contingent, irrespective
of their character, regularity, enforceability or validity, now owing, or which
may hereafter be owing or become due, from the Client to GBBF, its successors or
assigns, or which may arise from dealings between GBBF and the Client and/or
from other dealings by which GBBF may become in any manner whatsoever a creditor
of the Client, including in such indebtedness and/or liabilities (and in
addition to whatever limiting amount may be set forth herein), all fees, and or
interest charges and expenses accrued with respect thereto, and all costs,
charges and expenses which GBBF may incur in enforcing or obtaining payment of
any such indebtedness and/or liabilities, or pay in connection with the Client's
account, up to a limiting principal amount of ($1,000,000.00) One Million and
 00/100 dollars, (regardless of any excess amount which may now or hereafter be
or become owing from Client to GBBF): but nothing herein contained shall be
deemed to obligate GBBF to extend any definite amount of credit to the Client.







2. GBBF is hereby given the following powers and rights, which GBBF may at its
sole discretion exercise one or more times and from time to time without in any
way diminishing, releasing or discharging the Guarantors' obligation hereunder.
 To make change, alter, cancel, renew, extend, decrease or increase the amount,
principal and/or fee of the indebtedness and/or liabilities of the Client; to
change, substitute, withdraw, decrease, increase, release, alter, collect or
sell (at public or private sale for such price and upon such terms as GBBF may
deem reasonable) any Account, account receivable, right to payment, collateral
or property securing such indebtedness and/or liabilities, or any part thereof
(GBBF shall not be bound in any way to effect the reduction or satisfaction of
the Client's indebtedness and/or liabilities to GBBF and neither the Guarantors
nor the Client shall have the right to require GBBF to reduce or to satisfy said
indebtedness and/or liabilities either by application of any Account, or
collateral or by the enforcement of any guaranty, which GBBF either now holds or
hereafter may obtain as security for the whole or any part of said indebtedness
and/or liabilities): to add other guarantors to the guaranty; to procure
additional guaranties of any or all of the Clients indebtedness and/or
liabilities to GBBF; to release any of the guarantors executing either this
guaranty or other guaranties now extant or hereafter obtained; to enforce for
GBBF's benefit any security which the Client has given to the Guarantors for the
Guarantors' indemnity; to apply all  sums of money and/or property, of any kind
or nature, which may be



           

Form Date 6/97

 

Initial________







--------------------------------------------------------------------------------




received by GBBF from the Client, or from any one on the Client's behalf, or for
the Client's use or benefit, to the reduction and/or payment of whatever portion
of the Client's indebtedness and/or liabilities which GBBF, in its sole
discretion, may determine, regardless of whether said portion is unsecured, is
in any way secured or guaranteed, is barred by the statute of limitations, or is
in excess of the limit of this guaranty (it being the intention of the parties
hereto that GBBF shall have absolute control over the application of all
payments from whatever source received); to receive payment in full of all of
the indebtedness and/or liabilities owing from the Client to GBBF before the
Guarantors shall be entitled to receive any of the aforesaid money or property
or to apply the same upon the Guarantors claims against the Client (including
claims acquired by subrogation from GBBF); to exercise the same powers and
rights in the event of the Client's insolvency, bankruptcy, receivership, or
assignment for the benefit of creditors, in which event all of the indebtedness
and/or liabilities owing from the Client to GBBF shall be satisfied in full
before the Guarantors shall be entitled to participate in the distribution of
the Client's assets; and to otherwise deal with the Client, the Guarantors
and/or any endorser or guarantor as GBBF may elect.  The liability of Guarantors
shall not be affected or impaired by GBBF's failure, neglect or omission to
realize on the indebtedness and/or liabilities or any collateral therefore.




3.  Any financial accommodation granted or continued by GBBF to the Client shall
be conclusively deemed to have been induced hereby and in reliance hereon.
 Notice of acceptance of this guaranty as well as all demands, presentments,
notices of protest and notices of every kind or nature, including those of any
action or non-action on the part of the Client, GBBF, any of the Guarantors, any
other Guarantor, any creditor of the Client, of GBBF, or any of the Guarantors,
or of any other Guarantor, or any other person, whomsoever, are hereby fully
waived by the Guarantors.




4. This is a continuing guaranty and neither the exercise by GBBF of any of the
aforesaid rights and powers, nor the payment and/or satisfaction by anyone,
either in whole or in part, of the Client's indebtedness and/or liabilities to
GBBF, nor the intervention of lapses of time between GBBF's transactions with
the Client, regardless of how long or how frequent the lapses shall be, shall
operate either as a full or partial discharge of this guaranty but the
Guarantors' obligation to GBBF hereunder, regardless of the foregoing
contingencies, shall continue binding and enforceable to the full limit
aforesaid, both as to said indebtedness and/or liabilities which then may be
extant and unpaid, and as to those which thereafter in any manner may arise
until notice in writing, via certified mail, signed by the Guarantors to make no
further advances to the Client hereunder is received by GBBF.  If the
Guarantors, or any of them, give such notice of their election to be no longer
bound by this guaranty, they shall thereby be released from future liability
hereunder, but they and their personal representatives shall remain bound as to
indebtedness and/or liabilities then existing and renewals or extensions in
whole or in part of the then existing indebtedness and/or liabilities, but this
guaranty, at GBBF's option shall continue in full force and effect as to any or
all of the Guarantors who have not given such notice.




5.  Each Guarantor also hereby waives any claim, right, or remedy which such
Guarantor may now have or hereafter acquire against the Client, or against other
Guarantors, including, without limitation, any claim, right or remedy of
subrogation, reimbursement, exoneration, indemnification, contribution, or
participation in any claim, right, or remedy of GBBF against the Client, or
against any Guarantor, or any security which GBBF now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law, or otherwise, to the extent that it is superior to
GBBF, and after GBBF is made whole, such waiver shall cease to exist.




6.  Upon any uncured default of the Client in any of its indebtedness and/or
liabilities to be due and payable, and, without making any demand upon or
bringing any action against the Client, without seeking recovery against the
guarantors under any other guaranties, and without foreclosing upon, selling or
otherwise disposing of or collecting any collateral which GBBF may then have as
security for such indebtedness and/or liabilities, GBBF may proceed directly
against the Guarantors to enforce payment by the Guarantors to the full extent
of the Guaranty, or, without in any way releasing the Guarantors from their full
obligation hereunder, GBBF may seek recovery from the Client and/or from the
guarantors under any other guaranties, and may apply the proceeds of



           

Form Date 6/97

 

Initial________







--------------------------------------------------------------------------------




such recovery in the manner set forth in paragraph 2 above.  In the event that
suit is instituted to enforce this guaranty or any claim arising hereunder, the
Guarantors agree and undertake to pay to GBBF its costs, together with a
reasonable attorneys fee (as fixed by the court), and further agree that the
venue of any such suit may be laid in King County Washington.




7.  Words used herein in the singular number shall be deemed to include the
plural and vice versa, and word importing the masculine gender shall also
include the feminine and neuter, where the number or gender of the signatories
hereto shall require such construction.




8.  This guaranty shall be valid and binding upon the Guarantors who have
executed this Guaranty notwithstanding the non-execution hereof by any of the
within named Guarantors, by any prospective Guarantors, or by the Client, and
notwithstanding the existence of other guaranties of the Client's indebtedness
and/or liabilities to GBBF, and this Guaranty shall inure to the benefit of and
bind the heirs, administrators, executors, successors (including successor
partnerships of the Client and/or of the Guarantors regardless of changes in
name and membership) and assigns of GBBF, the Client and the Guarantors.




IN WITNESS THEREOF, WE have signed, sealed and delivered this instrument, at
Staten Island, New York this 13th day of March, 2007.

 




Greater Bay Business Funding, a division of Greater Bay Bank, NA




By ________________________________




Title _______________________________

 

Freundlich Supply Company, Inc.

 

By ________________________________




             Title _______________________________







GUARANTORS:




____________________________________

Precision Aerospace Components, Inc.




____________________________________

 










 






           

Form Date 6/97

 

Initial________





